DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-14 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a processing circuit disposed in said silicon substrate and electrically connected via wire bonds and/or a redistribution layer with said contact pads of said first and of said second sensing area and arranged to derive a first signal based on signals received from said at least one first magnetic sensing element of said first sensing area, to derive a second signal based on signals received from said at least one second magnetic sensing element of said second sensing area and to compute a difference between said first and said second signal.

4.	Claims 2-14 are allowed due to the fact that they further limit and depend on claim 1.

5.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	BILBAO DE MENDIZABAL (Pub. No.: US 2020/0191834, which was used in the European rejection dated 09.03.21) teaches a current sensor device comprising: 
a silicon substrate having an active surface (Figs. 6 and 7. Also see [0026], [0085] and [0117]),
a first sensing area disposed near a first edge of said active surface of said silicon substrate, said first sensing area comprising at least one first magnetic sensing element made of a first compound semiconductor material (Figs. 6 and 7, sensor1 611 and/or 711. Also see [0026]),
a second sensing area disposed near a second edge of said active surface of said silicon substrate, said second edge being substantially opposite to said first edge, said second sensing area comprising at least one second magnetic sensing element made of a second compound semiconductor material (Figs. 6 and 7, sensor2 621 and/or 711. Also see [0026]),
a processing circuit disposed in said silicon substrate and electrically connected to the sensors (Figs. 6 and 7, processing unit 630 and/or 730. Also see [0026]) to compute a difference between said first and said second signal (see [0126]).
b)	Motz (Pub. No.: US 2013/0342194) teaches a current sensor device comprising:
a semiconductor substrate having an active surface (Fig. 2, see the semiconductor-substrate 10. Also see [0032]),
a first sensing area (Fig. 2, see the area of the Hall effect region 11 and layer 31. Also see [0032] and [0034]) disposed near a first edge of said active surface of said semiconductor substrate (Fig. 2, see the semiconductor-substrate 10. Also see [0032]), said first sensing area comprising at least one first magnetic sensing element (Fig. 2, see the Hall effect region 11. Also see [0032] and [0034]) made of a first compound semiconductor material (see [0005] and [0032]) and at least four contact pads (Fig. 2, see the contact-pads 21-24. Also see [0032]),
a second sensing area (Fig. 2, see the area of the Hall effect region 12 and layer 32. Also see [0032] and [0034]) disposed near a second edge of said active surface of said semiconductor substrate (Fig. 2, see the semiconductor-substrate 10. Also see [0032]), said second edge being substantially opposite to said first edge (Fig. 2, see the edges of the semiconductor-substrate 10. Also see [0032]), said second sensing area comprising at least one second magnetic sensing element (Fig. 2, see the Hall effect region 12. Also see [0032] and [0034]) made of a second compound semiconductor material (see [0005] and [0032]. Hall effect region 12 of Motz is either n-doped or p-doped into a compound) and at least four contact pads (Fig. 2, see the contact-pads 25-28. Also see [0032]),
a processing circuit arranged to derive a first signal based on signals received from said at least one first magnetic sensing element of said first sensing area, to derive a second signal based on signals received from said at least one second magnetic sensing element of said second sensing area and to compute a difference between said first and said second signal (Fig. 3A, see the Hall effect region 12. Also see [0065]).
c)	Middelhoek (Pub. No.: US 2007/0029999) teaches magnetic device:
a semiconductor substrate having an active surface (see [0054]),
a first sensing area comprising at least one first magnetic sensing element made of a first compound semiconductor material (Fig. 1, see any of the hall plates 101-104. Also see [0055]) and at least four contact pads (Fig. 1, see the any of the pair of terminals A1-A2 and B1-B2. Also see [0055]),
a second sensing area comprising at least one second magnetic sensing element made of a second compound semiconductor material (Fig. 1, see any of the hall plates 101-104. Also see [0055]) and at least four contact pads (Fig. 1, see the any of the pair of terminals A1-A2 and B1-B2. Also see [0055]),
a processing circuit disposed in said silicon substrate and electrically connected via wire with said first and of said second sensing area and arranged to derive a first signal based on signals received from said at least one first magnetic sensing element of said first sensing area, to derive a second signal based on signals received from said at least one second magnetic sensing element of said second sensing area and to compute a difference between said first and said second signal (Fig. 1, see processing circuitry. Also see [0058]-[0061]).
d)	Ausserlechner (Pub. No.: US 2011/0304327) teaches “Magnetic field current sensing devices, systems and methods are disclosed. In an embodiment, a current sensor includes a semiconductor die; an isolation layer disposed on the semiconductor die; at least one anchor pad disposed on the isolation layer; a current input and a current output galvanically isolated from the semiconductor die; at least one bond wire coupled to the current input and the current output, a longitudinal portion of the at least one bond wire disposed between the current input and the current output being stitched to the at least one anchor pad; and at least one sensor element arranged to sense a magnetic field induced by a current flowing in the at least one bond wire” (Abstract).
e)	Ausserlechner (Pub. No.: US 2010/0156394) teaches “magnetic current sensors, systems and methods. In an embodiment, a magnetic current sensor integrated in an integrated circuit (IC) and housed in an IC package comprises an IC die formed to present at least three magnetic sense elements on a first surface, a conductor, and at least one slot formed in the conductor, wherein a first end of the at least one slot and at least one of the magnetic sense elements are relatively positioned such that the at least one of the magnetic sense elements is configured to sense an increased magnetic field induced in the conductor proximate the first end of the at least one slot” (Abstract).




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867